Citation Nr: 0303155	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-05 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that denied special monthly compensation 
based on the need for regular aid and attendance or at the 
housebound rate.

As this Board decision grants the veteran's claim of 
entitlement to special monthly compensation based on the need 
for aid and attendance, and this is the greater benefit, the 
claim of entitlement to special monthly compensation at the 
housebound rate is moot.


FINDING OF FACT

1.  Service connection is currently in effect for 
hypertensive heart disease, rated 60 percent; the veteran is 
also in receipt of a total compensation rating based on 
individual unemployability.

2.  By reason of his service-connected hypertensive 
cardiovascular disease the veteran is in need of aid and 
attendance of another person to perform activities of daily 
living.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance are met.  38 C.F.R. 
§§ 1114(l) 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.350, 
3.352 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103. Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C. § 5103A. 

In the present case, the Board grants the benefit sought on 
appeal in full.  Under these circumstances, there is no 
prejudice to the veteran in adjudicating the claim without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Background

At a December 1998 VA medical examination, the diagnoses were 
hypertensive cardiovascular disease, left ventricular 
hypertrophy, NIF, II-B; pulmonary emphysema; bilateral basal 
bronchitis; polycythemia; hyperuricemia; and hyperlipidemia.

In September 1999, the VA physician who had conducted the 
December 1998 VA medical examination of the veteran wrote 
that the veteran's current cardiopulmonary status severely 
limited his aerobic and work capacity and rendered him 
unemployable.  It was further noted that he could not 
tolerate light manual labor, and sedentary activities had to 
be performed with caution so as not to promote decompensation 
of his lung and heart status.  The examiner added that the 
veteran was always at risk for development of respiratory 
tract infection, which could aggravate both his emphysema and 
heart condition.

In January 2000, the RO received an October 1999 note from 
the veteran's private physician stating that the veteran had 
been diagnosed as having chronic obstructive pulmonary 
disease (COPD), mixed type, as well as coronary artery 
disease and hypertensive cardiovascular disease.  His 
condition had become worse over the past year, and he was 
unable to travel long distances and required continuous 
oxygen therapy.  He was short of breath with minimal 
exertion.  

In January 2000, the RO received the veteran's application 
for VA aid and attendance or housebound benefits.

In a May 2000 RO rating decision, the RO granted a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU), effective December 29, 
1997, finding that the veteran's sole service-connected 
disability, hypertensive cardiovascular disease, rendered him 
unemployable. 

In June 2000, the veteran's private physician wrote a note 
stating that the veteran had been seen, examined and treated 
by her as an outpatient and an inpatient from September 1997 
to the present.  The diagnoses were hypertensive 
cardiovascular disease, and COPD, mixed type, with secondary 
polycythemia.  The veteran would get easily tired and short 
of breath while walking around his bed.  He needed constant 
care by his wife, who was already knowledgeable about his 
needs and medications.

In September 2000, the veteran's private physician wrote a 
note stating that the veteran was completely housebound.  He 
was using 24-hour oxygen therapy.  He was unable to bathe and 
change clothes without the assistance of his wife.  He was 
very easily fatigued and at times was unable to feed himself.  
His wife had to be at his side at all times to assist him in 
meeting his needs.  

In September 2001, the veteran's private physician wrote a 
note stating that the veteran had been her patient for the 
past four years.  He had chronic obstructive pulmonary 
disease (COPD), mixed type, and coronary artery disease with 
hypertension.  He suffered from congestive heart failure and 
had to be maintained on continuous oxygen therapy.  Visits 
were made to his house on a regular basis.  He was completely 
dependent on his wife for his care.  He was unable to walk 
for more than three meters without being symptomatic.  

Law and Regulations

Special monthly compensation is payable at a specific rate if 
the veteran is permanently bedridden or so helpless as to be 
in need of the regular aid and attendance of another person 
as a result of his service-connected disabilities.  38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b).  Determination as 
to the need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need. 38 C.F.R. § 
3.352(a).


The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2002).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Board finds that the evidence is at least in equipoise as 
to whether the veteran's service-connected hypertensive 
cardiovascular disease alone is of sufficient severity to 
render him in need of aid and attendance.  A September 1999 
VA examiner opined that the veteran's heart and lung diseases 
severely limited his aerobic and work capacity and that he 
could not tolerate light manual labor.  It was further noted 
at that time that sedentary activities had to be performed 
with caution so as not to promote decompensation of his lung 
and heart status and that he was always at risk for 
development of respiratory tract infection, which could 
aggravate both his emphysema and heart condition.  In June 
2000, the veteran's private physician indicated that the 
veteran tired easily, became short of breath while walking 
around his bed, and needed constant care by his wife.  A 
physician noted in September 2000 that the veteran was 
completely housebound, on 24-hour oxygen therapy, unable to 
bathe and change clothes without the assistance of his wife, 
became easily fatigued, and at times was unable to feed 
himself.  It was also noted that the veteran's wife had to be 
at his side at all times to assist him in meeting his needs.  
The veteran's physician reported in a September 2001 
statement that the veteran suffered from congestive heart 
failure and again noted that he had to be maintained on 
continuous oxygen.

The Board is cognizant of the veteran's nonservice-connected 
COPD and his failure to report for a VA examination in 
September 2001.  The latter was presumably scheduled by the 
RO to determine the degree of disability attributable to the 
service-connected heart disease opposed to the nonservice-
connected COPD.  See Waddell v. Brown, 5 Vet. App. 454 
(1993).  However, it is evident that it would be quite 
difficult for the veteran to present for an examination as he 
is bedridden.  In Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected versus a 
nonservice-connected disorder, VA must consider all of the 
symptoms in the adjudication of the claim.  Here, there is no 
medical evidence to make such a distinction.  Moreover, as 
noted above, a medical statement dated in September 2001 
indicates that the veteran now has congestive heart failure, 
which is part of his service-connected heart condition and, 
as a result, must be maintained on continuous oxygen therapy.  

As the evidence is in relative equipoise, the Board resolves 
the reasonable doubt raised by such evidence in the veteran's 
behalf.  By reason of his service-connected hypertensive 
cardiovascular disease the veteran is in need of aid and 
attendance of another person to perform the activities of 
daily living, within the meaning of the cited legal 
authority.  It follows that the criteria for special monthly 
compensation based on the need for regular aid and attendance 
are met.  38 C.F.R. §§ 1114(l) 5107; 38 C.F.R. §§ 3.350, 
3.352.  As noted in the introduction to this decision, as 
this is the greater benefit, the claim of entitlement to 
special monthly compensation at the housebound rate is moot.


ORDER

Special monthly compensation based on the need for aid and 
attendance is granted, subject to the provisions governing 
the payment of monetary benefits



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

